        Case 1:14-cv-00042-WLS Document 254 Filed 06/27/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                ALBANY DIVISION

  MATHIS KEARSE WRIGHT, JR.,                  :
                                              :
         Plaintiff,                           :
                                              :       CASE NO.: 1:14-CV-42 (WLS)
  v.                                          :
                                              :
  SUMTER COUNTY BOARD OF                      :
  ELECTIONS AND                               :
  REGISTRATION,                               :
                                              :
        Defendant.                            :
  ______________________________              :
                                           ORDER
        On May 16, 2019, the Eleventh Circuit Court of Appeals granted Plaintiff’s Motion
for a Limited Remand, authorizing this Court to devise a remedy for the voting rights violation
in advance of the May 2020 school board elections. (Doc. 250.) At Plaintiff’s request (Doc.
251), the Court held a telephonic status conference to hear the Parties’ positions on how to
best proceed. In response to the Court’s inquiry of whether there had been any demographic
changes in Sumter County since Defendant filed an interlocutory appeal, both Parties stated
that they were not aware of any such changes. The Court also inquired with both Parties
regarding their views on whether the Court should offer the legislature the first opportunity
to redraw the district’s boundaries. Plaintiff’s counsel stated that he did not believe the Court
should defer to the legislature again because it appeared that the Eleventh Circuit wanted this
Court to act quickly and that the legislature could enact another plan later. Defense counsel
subsequently informed the Court that allowing the legislature to redistrict was unwarranted in
light of the remand order which contemplated an expeditious process and court-ordered
remedy. The Court also asked the Parties to submit a joint proposal on the appropriate
procedures to follow if the Court devises its own remedy. The Parties have submitted a joint
proposal first suggesting that the Court draw the districts only if it determines that one of




                                                  1
         Case 1:14-cv-00042-WLS Document 254 Filed 06/27/19 Page 2 of 3



Plaintiffs’ proposals are unacceptable and then detailing the procedures that they suggest the
Court use. (Doc. 252.)
       Plaintiff previously submitted two remedial proposals, and Defendant objected to
both. (Docs. 140, 141, 142, 174.) Defendant pointed out two significant flaws with both
proposals: (1) that in a district with a black voting-age population of less than 69%, black
voters may not have an equal opportunity to elect their preferred candidate given low black
voter turnout, and (2) that both proposals limit black voters in Sumter County to only three
out of seven seats on the school board, even though the county is majority black. (Doc. 142.)
Plaintiff did not respond to these criticisms. As such, Plaintiff is ORDERED to file a
supplemental brief no later than Wednesday, July 17, 2019 in response to Defendant’s
objections, indicating specifically whether there are any alternatives that would address the
noted deficiencies. Furthermore, as suggested by the Parties in their joint proposal, both
Parties are ORDERED to confer and submit the names of three persons whom the Parties
agree are qualified to serve as a special master to assist the court in drawing remedial districts,
without any indication of either Parties’ preference, no later than Wednesday, July 17, 2019.
The Court is also aware that Gina Wright and the Legislative and Congressional
Reapportionment Office of the Georgia General Assembly provide redistricting services. The
Parties are also ORDERED to confer and submit to the Court their opinion on whether Ms.
Wright and her Office could be appointed to redraw the districts in this case no later than
Wednesday, July 17, 2019. As to all of the potential appointees, the Parties shall inquire with
them whether there is any ground for their disqualification under 28 U.S.C. § 455 and indicate
the same in their submission to the Court no later than Wednesday, July 17, 2019.
       The Court hereby issues the following scheduling order to resolve the remedial phase
of this case:
           • Wednesday, August 14, 2019 – If the Court does not choose one of Plaintiff’s
                proposed remedial plans, the Court will provide notice of its intended special
                master to redraw the districts;
           • Wednesday, August 28, 2019 – The identified special master must submit an
                affidavit disclosing any ground for disqualification under 28 U.S.C. § 455;


                                                  2
        Case 1:14-cv-00042-WLS Document 254 Filed 06/27/19 Page 3 of 3




           • Wednesday, September 11, 2019 – The Parties must file any objections to the
              identified special master and state whether they waive any potential grounds for
              disqualification;
           • Wednesday, September 25, 2019 – The Court will issue an order appointing a
              special master;
           • Monday, November 25, 2019 – The special master shall provide at least one
              recommended remedial plan;
           • Monday, December 9, 2019 – The Parties may file objections to the special
              master’s recommended plan(s); Monday, December 16, 2019 – Responses to
              the objections may be filed; Friday, December 20, 2019 – Replies to the
              responses may be filed;
           • Friday, January 10, 2020 – Reserved for any necessary hearing or conference;
           • Friday, January 31, 2020 – The Court will issue a final remedial plan


       The above-stated schedule will permit the Court to comply with the Circuit Court’s
direction that a plan be in place in advance of the 2020 election schedule.


       SO ORDERED, this 27th day of June 2019.
                                            /s/ W. Louis Sands        _________
                                            W. LOUIS SANDS, SR. JUDGE
                                            UNITED STATES DISTRICT COURT




                                               3
